Citation Nr: 1514050	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  14-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and F.M.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served with the Special Philippine Scout from May 1946 to March 1949.  The appellant has also claimed that the Veteran had service with the Recognized Guerilla from January 1944 to March 1945.  The Veteran died in September 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In her April 2013 notice of disagreement, the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in July 2013 in lieu of a formal hearing, and a report of that conference has been associated with the claims file.

The appellant testified before the undersigned at a January 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In January 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.



FINDINGS OF FACT

1.  The Veteran died in September 2007; the immediate cause of death was cardio-respiratory arrest; the antecedent cause of death was pneumonia and the underlying cause was atherosclerosis.

2.  At the time of his death, the Veteran did not have any service-connected disabilities; his fatal cardiac and lung disabilities did not have their clinical onset in service, his fatal atherosclerosis was not exhibited within the first post-service year, and his fatal disabilities were not otherwise related to active duty.


CONCLUSION OF LAW

The Veteran's fatal cardiac and lung disabilities were not incurred or aggravated in service and his fatal atherosclerosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2013, the RO notified the appellant of the evidence needed to substantiate her claim of service connection for the cause of the Veteran's death.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The decedent's Veteran status has been substantiated.  The appellant was notified of some elements of the Dingess notice in the January 2013 letter (i.e., existence of a disability and a connection between service and the disability), but she did not receive any notice of the disability rating and effective date elements of her claim.

To the extent that the appellant was not provided with notice of some of the information required by the VCAA (i.e, notice of the disability rating and effective date elements of her claim), prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  As the appellant's claim is being denied, and no rating or effective date is being assigned, she has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, no showing of prejudice has been made in this case.

In the context of a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim of service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant did not have any service-connected disabilities at the time of his death.  The January 2013 letter provided an explanation of the evidence and information required to substantiate the appellant's claim based on a disability that was previously service-connected and a disability that was not yet service-connected.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the appellant's January 2015 hearing, the undersigned identified the issue on appeal, informed the appellant of the evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death, and asked her about any relevant treatment records to ensure that all relevant records were obtained.  Testimony was provided as to the history of the Veteran's fatal disabilities and as to why it was believed that his fatal disabilities were related to service and the appellant has submitted additional relevant evidence during the course of the appeal.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained pertinent service personnel records and all of the identified relevant post-service medical records.  The appellant has not reported, and the evidence does not otherwise reflect, that the Veteran received any relevant post-service VA treatment for his fatal cardiac and lung disabilities.

The VCAA's duty to assist requirements apply to VA's efforts to obtain verification of service.  The Veteran's service with the Special Philippine Scout from May 1946 to March 1949 has been verified.  The appellant has also claimed that the Veteran had service with the Recognized Guerilla from January 1944 to March 1945.  The agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) on several occasions to attempt to verify the Veteran's Recognized Guerilla service and the NPRC indicated that such service could not be verified.  The Board acknowledges that VA may not rely on certification from the NPRC to determine veteran status for VA benefits purposes.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Even assuming, without conceding, that the Veteran had recognizable service from January 1944 to March 1945, the appellant's claim must nevertheless be denied.  As explained below, the preponderance of the evidence reflects that the Veteran's fatal lung and cardiac disabilities had their onset decades after his separation from service in March 1949 and they are not otherwise related to a disease or injury in service.

The AOJ contacted the NPRC and requested all available service treatment records.  The NPRC responded that no such records were available and that they were presumed to have been destroyed in a fire at that facility in 1973.  In the January 2013 letter, the appellant was notified of the likely unavailability of the Veteran's service treatment records, she was asked to submit any such records in her possession, and she was notified that her claim could be decided within 30 days if no further evidence was received.  She has not submitted any service treatment records or otherwise indicated that she is in possession of any such records.  

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did provided the appellant with a "Request for Information Needed to Reconstruct Medical Data" form (NA Form 13055).  

The appellant submitted a completed NA Form 13055 in February 2013 on which she indicated that the Veteran was treated for various problems (including a cough and hypertension) in service sometime between 1944 and 1949.  However, during a March 2013 telephone communication with VA, the appellant directed the AOJ to disregard the information that she provided on the NA Form 13055 because she was unable to remember the dates of the Veteran's treatment or the conditions for which he was treated.  She directed the AOJ to decide her claim based on the evidence of record.  Thus, the Board finds that any further efforts to obtain the Veteran's service treatment records would be futile and VA has no further duty to attempt to obtain any such records.  38 C.F.R. § 3.159(c)(2).

Under the VCAA, VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding the criteria for obtaining a medical opinion set forth in 38 U.S.C.A. § 5103A(d) are inapplicable to cause of death claims).

A VA medical opinion as to the cause of the Veteran's death has not been obtained.  As discussed below, there is no competent evidence that his fatal cardiac and lung disabilities may be related to a disease or injury in service.  There is no lay or objective evidence reflecting  a continuity of symptomatology with respect to either of these disabilities.  In addition, there is no medical evidence that the fatal atherosclerosis was exhibited within the first post-service year or that any 
fatal cardiac or lung disability may have been related to service.  Hence, a VA medical opinion is not necessary in this instance.

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arteriosclerosis (e.g., atherosclerosis), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in September 2007.  At the time of his death, he was not service-connected for any disabilities.  His death certificate listed the immediate cause of his death as cardio-respiratory arrest.  The antecedent cause of death was pneumonia and the underlying cause was atherosclerosis.  There were no other conditions listed as contributing to the Veteran's death.  The remaining question is whether benefits are payable on the basis of the fatal cardiac and lung disabilities.

The appellant has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to the Veteran's fatal cardiac and lung disabilities.  If a chronic disability, such as arteriosclerosis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed arteriosclerosis in service and the appellant has not otherwise reported that the Veteran had any arteriosclerosis in service.  Hence, service connection cannot be granted on this basis here.

The appellant reported on her February 2013 NA Form 13055 that the Veteran was treated for various problems (including a cough and hypertension) in service sometime between 1944 and 1949.  She does not establish how she was aware of her husband's (whether by her own observations or statements by her husband or someone else).  Moreover, the appellant communicated with the AOJ by telephone in March 2013 and she directed the AOJ to disregard the information that she provided on the NA Form 13055 because she was unable to remember the dates of the Veteran's treatment or the conditions for which he was treated.  The Veteran's records were reportedly destroyed by a flood and the appellant was unable to remember his treatment information without the records.  

The objective evidence indicates that the Veteran's fatal cardiac and lung disabilities did not manifest until many years after his separation from qualifying service in March 1949 and that his fatal atherosclerosis did not manifest until more than a year following service.  The earliest post-service clinical evidence of any cardiac or lung disability is reflected on a medical certificate from Arcalas Pulmonary and Family Clinic which indicates that the Veteran was treated at that facility between 2006 and 2007 for various lung problems, including chronic obstructive pulmonary diseases (COPD), pneumonia, and carcinoma.  

There is no convincing lay or clinical evidence of earlier symptoms of a cardiac or lung disability following service.  The absence of any objective clinical evidence of lung or cardiac symptoms for decades after the appellant's separation from qualifying service in March 1949 weighs against a finding that his fatal cardiac or lung disabilities were present in service or in the year or years immediately after service.

In light of the absence of any objective evidence of complaints of or treatment for cardiac or lung problems in service, the absence of any clinical evidence of cardiac or lung problems for many years following service, and the appellant's acknowledgment that she is unable to remember information concerning the dates of the Veteran's treatment or the conditions for which he was treated, the Board concludes that the appellant's reports concerning the history of the Veteran's cardiac and lung disabilities (including her report of lung and cardiovascular problems in service) are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection for the cause of the Veteran's death on this basis.

During the January 2015 hearing, the appellant contended that the Veteran's fatal disabilities were related to tobacco use in service.  Although she is competent to report the Veteran's use of tobacco in service and the Board has no legitimate basis to challenge the credibility of her contention, compensation is not payable for disability resulting from the use of tobacco products in service.  38 U.S.C.A. § 1103 (West 2014).  This prohibition applies to all claims received after June 9, 1998. Pub.L. 105-178, Title VIII, § 1005; 112 Stat. 866 (Jul. 22, 1998).  The appellant's 
current claim of service connection for the cause of the Veteran's death has been recognized as being received in January 2013.  Hence, service connection for the cause of the Veteran's death is not warranted on the basis of any tobacco use in service.

There is no other evidence of a relationship between the Veteran's fatal cardiac and lung disabilities and service, and the appellant has not alluded to the existence of any such evidence.  She has not presented any other specific contentions for why she believes the Veteran's fatal disabilities were related to service.    

Also, as discussed above, the record fails to demonstrate any evidence of a continuity of symptomatology with respect to the Veteran's fatal cardiac or lung disabilities.  Thus, the preponderance of the evidence is against a finding that the Veteran's fatal cardiac or lung disabilities were related to service, manifested in service, or manifested within a year after his March 1949 separation from service.  

The Veteran clearly had admirable service; however, the evidence weighs against a link between the cause of his death and that service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim of service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


